CALHOUN, Judge.
The offense is possessing intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for five years.
No statement of facts appears in the record.
It was averred in the indictment that appellant had before the commission of the offense involved in the present prosecution been convicted of the offense of possessing intoxicating liquor for the purpose of sale. Under the statute, article 62, Penal Code, relating to repetition of offenses, the state sought the highest penalty fixed for the commission of the offense of possessing intoxicating liquor for the purpose of sale. A jury was waived in accordance with the law and the case submitted to the court upon appellant’s plea of guilty. The court found that appellant had theretofore been convicted of an offense of like character and assessed the penalty at five years confinement in the penitentiary on the charge contained in the indictment.
The judgment and sentence recite that appellant had been convicted of transporting intoxicating liquor and possessing intoxicating liquor for the purpose of sale. The judgment and sentence are reformed in order that it may be shown that appellant has been convicted of possessing intoxicating liquor for the purpose of sale.
As reformed, the judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.